Citation Nr: 1133574	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-25 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left knee condition, to include as secondary to service-connected degenerative changes of the right knee.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1978 to July 1982 and from April 1986 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, inter alia, denied service connection for a bilateral knee disability.  This case has since been transferred to the VA RO in Louisville, Kentucky. 

This case has previously been before the Board, most recently in August 2010, when the Board remanded the Veteran's claim to provide him with an additional notice letter and to afford him a new VA orthopedic examination.  The Veteran was provided with additional notice in September 2010, and he was also provided with an additional VA examination in September 2010.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran's original claim sought service connection for a bilateral knee condition.  In January 2010, the RO granted service connection for a right knee disability, evaluated as 10 percent disabling effective August 7, 2003.  The Veteran's appeal concerning service connection for a right knee condition is now moot because the disability has been service connected.  The Veteran has not disagreed with either the assigned disability rating or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that when an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)  Therefore, the matter has been resolved and is not in appellate status.
FINDINGS OF FACT

1.  The competent evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed left knee condition and his military service.

2. The competent evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed left knee condition and his service-connected right knee condition.


CONCLUSIONS OF LAW

1.  The Veteran's left knee condition was not incurred or aggravated by the Veteran's active duty military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2010).

2.  The Veteran's left knee condition is not the result of, nor is it aggravated by, his service-connected right knee condition.  38 C.F.R. §3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA) which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, correspondence dated November 2003 notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed his claim prior to the Court's 2006 decision in Dingess, and as such, he was not provided with full Dingess notice at the time of the November 2003 VCAA letter.  Instead, in May 2007, pursuant to the Court's holding in Dingess, the Veteran was provided with notice regarding the degree of disability and effective date.  Additionally, since the time of the May 2007 Dingess notice, the Veteran has been provided with several readjudications of his claim, and the Board finds that there has been no prejudice to the Veteran requiring additional notice.  

The Board notes further that the Veteran was only provided with notice regarding the criteria necessary for a claim of secondary service connection in September 2010, pursuant to the Board's August 2010 remand.  The Veteran's claim was readjudicated since the time of that notice, and the Board finds that there has been no prejudice to the Veteran requiring additional notice.

The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  The claimant's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The claimant has been provided with three VA examinations, in October 2007, May 2009, and September 2010.  

The Board, in previous remands, found the October 2007 and May 2009 examination reports to be inadequate for the purpose of rendering a decision.  In the case of the October 2007 examination, the Board found in a January 2009 remand that the examiner's speculative etiological opinion was inadequate and necessitated a new examination.  In the case of the May 2009 examination, the Board found in its August 2010 remand that the examiner did not adequately discuss positive evidence of osteoarthritis in the Veteran's knees before determining that the Veteran did not suffer from a current disability.  In the case of the September 2010 examination, however, the examiner reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The September 2010 examination report is therefore adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Prior to the Veteran's scheduled April 2008 hearing, the Veteran properly moved to reschedule, and the Board granted this motion.  The Veteran did not appear, however, for the Travel Board hearing rescheduled for September 2008.  The Veteran has offered no statement of good cause for missing this last hearing and thus, the Board will proceed as if the request for hearing has been withdrawn.  See 38 C.F.R. § 20.702(d) (2010).  

Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Legal Criteria

The Veteran claims entitlement to service connection for a left knee condition on both a direct basis and secondary to his service-connected right knee condition.  The following section, therefore, addresses both entitlement to direct and secondary service connection.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R.     § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

With regard to the first Hickson/Wallin element, medical evidence of a current disability, the evidence of record is in conflict as to whether the Veteran currently suffers from a left knee disability.  A September 2007 radiology report noted that the Veteran had no bone, joint, or soft tissue abnormality in either of his knees.  The report of the Veteran's October 2007 VA examination, however, stated that the Veteran had "mild bilateral patelloformal osteoarthritis."  Consistent with this finding, private treatment records from July 2008 indicate that the Veteran had "minimal" osteoarthritis and early degenerative changes in both of his knees.  The Veteran's May 2009 VA examination report, however, indicates that no pathology was found in the Veteran's left knee.  Most recently, the report of the Veteran's September 2010 VA examination indicates that the Veteran had degenerative changes in his left knee.  While the evidence of record is inconsistent with respect to the existence of a left knee condition, resolving all benefit of the doubt in favor of the Veteran, the Board finds that the first Hickson/Wallin element, medical evidence of a current disability, is met.

With respect to the second Hickson element, in-service disease or injury, the Veteran claims that he suffers from a left knee condition as a result of an injury sustained after he was "blown down the deck" of a ship and into a tied-down aircraft.  While the Veteran's service treatment records are silent regarding treatment for a left knee injury following any such event, the Veteran complained of left leg and ankle pain in September 1979 after stepping in a hole.  The Veteran's service separation examinations in June 1982 and August 1988 reveal no complaints or findings with respect to the Veteran's left knee.  Nevertheless, the Board notes that the Veteran is competent to give evidence regarding what he experienced in-service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran's account of sustaining a left leg injury after falling down to be credible, and the Board notes a complaint of left leg pain in service.  For the purpose of this decision, the second Hickson element is therefore met as to an in-service injury.

With respect to the second Wallin element, a service-connected disability, as noted above, the Veteran is currently service-connected for a right knee condition.  The second Wallin element is accordingly met.

Regarding the third Hickson/Wallin element, medical evidence of nexus, the Board notes that the determination of the relationship, if any, between the Veteran's current disability and either his military service or his service-connected right knee disability, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In the instant case, the Veteran was first provided with a VA examination of his left knee in October 2007.  The examiner noted the Veteran's contentions regarding the injury of his knee in-service, as discussed above.  The examiner could not address the etiology of the Veteran's knee condition without resorting to speculation, noting that there was not medical evidence available for review documenting the injury described by the Veteran.  The examiner noted, however, that there was no indication of a knee injury upon separation from service.  The examiner stated that it would seem likely if the injury in 1979 were responsible for the Veteran's current problems, that symptoms would have been present at separation from service.

In July 2008, K.H., a physician's assistant involved in the treatment of the Veteran, stated that the Veteran's knee pain "stems from an incident that occurred while he was serving in the military" and that "since then the [Veteran] has had progressive worsening of his symptoms over many years."  K.H. then speculated that the early arthritic changes in the Veteran's knees "could be a result" from the injury that the Veteran reported in-service.

The Veteran received a second VA examination in May 2009, and as stated above, the examiner found no pathology in the Veteran's left knee and therefore offered no etiological opinion.  

The Veteran's received a third VA examination in September 2010, at which time the examiner reviewed the Veteran's claims file and medical records.  A September 2010 radiological report produced in conjunction with the examination stated that "only very minimal degenerative changes are noted.  Exam appears essentially normal for patient's age."  Upon review of the evidence of record, the VA examiner found that the Veteran's left knee condition was attributable to age-appropriate degenerative changes rather than to either military service or to the Veteran's service-connected right knee condition.  The VA examiner noted that the Veteran's service treatment records contained no record of injury to the left knee.  The Board finds this opinion highly probative because it addresses the etiology of the Veteran's current left knee condition and included review of pertinent service and post-service treatment records, current examination of the Veteran, and a history presented by the Veteran.  

Further, the Board assigns relatively little weight to the July 2008 positive nexus opinion of K.H. because it is based solely on the Veteran's self-reported medical history.  A mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Additionally, medical evaluation that is merely a recitation of a Veteran's self-reported and unsubstantiated history has no probative value.  See Sanchez-Benitez, 13 Vet. App. 282 (1999); Godfrey v. Brown, 8 Vet. App. 113 (1995); Swann v. Brown, 5 Vet. App. 229 (1993).  Moreover, K.H.'s opinion was also couched in speculative terms.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  It also bears noting that K.H. is a physician's assistant while the author of the September 2010 medical opinion is a physician.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Therefore, Board places more probative weight on the negative opinion provided by the VA physician that conducted the September 2010 examination.  In doing so, the Board notes that it may properly place greater weight on one physician's onion depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this case, the September 2010 VA examiner had access to more records than K.H. and also provided a clinical rationale for his opinion, while K.H. did not.  Furthermore, K.H. did not discuss the lack of report of left knee pain in service or the normal physical findings upon service separation.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

To the extent that the Veteran himself believes that he has a left knee condition that is related to either his military service or his service-connected right knee condition, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that a perceived left knee condition experienced in service or at any time after service was of a chronic nature to which a current disability may be attributed.  Similarly, the Veteran is not competent to attribute current disability to an event, such as falling over while in service.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

With respect to service connection based on a continuity of symptomatology since service, the Board observes that contemporaneous examination reports undertaken at the time of the Veteran's service discharge reveal normal clinical findings pertaining to his left knee.  This finding contradicts any current assertion that a left knee disability existed at the time of his service discharge.  Furthermore, there is no competent medical evidence shortly after service separation that indicates that the Veteran had a left knee disability during service or x-ray evidence of arthritis of the knee during the year following separation from service.  Indeed, the first medical evidence suggesting the presence of a left knee condition was in a VA medical record from April 2007, when the Veteran complained of knee pain.  The Board finds that the 19-year lapse in time between the Veteran's last period of active service and the first complaints of left knee problems weighs against the Veteran's claim of a continuity of symptomatology since his separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time during which the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's left knee condition and either his active duty military service or his service-connected right knee condition, and it finds that the third Hickson/Wallin element has not been met.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a left knee condition, to include as secondary to service-connected degenerative changes of the right knee, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


